

Exhibit 10.15


First Amendment to Employment Agreement


This First Amendment (“First Amendment”), to the Employment Agreement (the
"Agreement") dated February 27, 2007 between Payment Data Systems, Inc. ("PDS")
and Michael R. Long (“Executive") is entered into this 12th day of November,
2009 and is made part of the Agreement which is hereby amended as follows:


1.           Definitions.  All capitalized terms used herein and not expressly
defined herein shall have the respective meanings given to such terms in the
Agreement.


2.           Entire Agreement.  Except as expressly modified by this First
Amendment, the Agreement shall be and remain in full force and effect in
accordance with its terms and shall constitute the legal, valid, binding and
enforceable obligations of PDS and Executive.


3.           Successors and Assigns.  This First Amendment shall be binding upon
and inure to the benefit of the successors and permitted assigns of the parties
hereto.


4.           Section References.  Section titles and references used in this
First Amendment shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreements among the parties hereto
evidenced hereby.


5.           Now, therefore, in consideration of the mutual covenants set forth
herein and for other good and valuable consideration, the adequacy, receipt and
sufficiency of which are hereby acknowledged:


a. The Base Salary as set forth in Schedule 4(a)(i) of Schedule 1 to the
Agreement is hereby amended to be $190,000 per annum in year 2009.


This First Amendment amends the Agreement as set forth herein. All previously
existing obligations under the Agreement are hereby reaffirmed in all respects.


In witness thereof, the parties hereto have caused this First Amendment to the
Agreement to be executed on the day and year first above written.



 
Payment Data Systems, Inc.
Executive
       
By:
/s/ Louis A. Hoch
 
By:
/s/ Michael R. Long
   
Name: Louis A. Hoch
Name: Michael R. Long
 
Title: President & COO
       

 
 

--------------------------------------------------------------------------------

 